Citation Nr: 0927495	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-12 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic 
hemorrhoids.  

2.  Entitlement to service connection for chronic sinusitis 
with sore throat, burning eyes, and ear problems.  

3.  Entitlement to service connection for chronic tinnitus.  

4.  Entitlement to service connection for a chronic skin 
disorder of the feet to include foot fungus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from June 1952 to May 1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Seattle, Washington, Regional Office (RO) which denied 
service connection for hemorrhoids with scarring; chronic 
sinusitis with sore throat, burning eyes, and ear problems; 
tinnitus; and bilateral foot fungus.  In April 2009, the 
Veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  At the hearing, the 
Veteran submitted a Motion to Advance on the Docket.  In June 
2009, the Board granted the Veteran's motion.  

The issue of the Veteran's entitlement to service connection 
for a chronic skin disorder of the feet to include foot 
fungus is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  




FINDINGS OF FACT

1.  Chronic hemorrhoids were initially manifested during 
active service.  

2.  Chronic sinusitis with sore throat, burning eyes, and ear 
problems was not objectively shown during active service or 
for many years thereafter.  The Veteran's chronic sinusitis 
has not been objectively shown to be related to active 
service.  

3.  Chronic tinnitus was not objectively shown during active 
service or for many years thereafter.  The Veteran's tinnitus 
has not been objectively shown to be related to active 
service.  


CONCLUSIONS OF LAW

1.  Chronic hemorrhoids were incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2008).  

2.  Chronic sinusitis with sore throat, burning eyes, and ear 
problems was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2008).  

3.  Chronic tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of 
Appeals for Veterans Claims (Court) held, in part, that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In reviewing the Veteran's claims for 
service connection for chronic hemorrhoids, chronic 
sinusitis, and chronic tinnitus, the Board observes that the 
RO issued VCAA notices to the Veteran in May 2006 and July 
2006, which informed him of the evidence generally needed to 
support a claim of entitlement to service connection and the 
assignment of an evaluation and effective date for an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  The VCAA notices were issued prior to August 2006 
rating decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  The hearing transcript is of record.  At 
the hearing, the Veteran testified that all available and 
relevant evidence supporting his claims for service 
connection had been incorporated into the record.  The RO 
attempted to obtain the Veteran's Social Security 
Administration (SSA) documentation.  A May 2007 notice from 
the SSA indicated that the Veteran had not filed for 
disability benefits and his folder had been destroyed.  

The Board is cognizant that an examination or opinion was not 
obtained with respect to the Veteran's claims of entitlement 
to service connection.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A § 5103A (d) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  
The Board notes that an evaluation to assess the nature and 
etiology of the Veteran's chronic hemorrhoids is unnecessary 
given the favorable outcome below.  In reference to the 
issues of service connection for both chronic sinusitis and 
chronic tinnitus, the Board finds that, and will discuss in 
greater detail below, there is sufficient medical evidence of 
record to enter a decision on these issues without first 
obtaining a VA examination for compensation purposes.  Such 
an evaluation is not required in the instant appeal as the 
Veteran neither complained or nor exhibited either of the 
claimed disorders during active service or for decades after 
service separation despite having undergone multiple 
military, VA, and private evaluations of the head, the nose, 
the ears, and the throat which would have readily established 
the existence of either disability.  In the absence of 
persuasive evidence of the manifestation of either disability 
during or proximate to active service or the subsequent 
continuity of such disability to the present time, the VA 
does not need to request an examination or opinion as to the 
Veteran's claims of entitlement to service connection for 
chronic sinusitis, or chronic tinnitus in order to decide the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There remains no issue as to the substantial completeness of 
the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Shinseki v. Sanders, 556 U.S. ___ 
(2009).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2008).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

A.  Chronic Hemorrhoids

The Veteran's service treatment records reflect that he was 
diagnosed with and treated for hemorrhoids on multiple 
occasions during active service.  A May 1953 treatment entry 
states that the Veteran was seen for a "knot in rectum."  
He was diagnosed with hemorrhoids.  Treatment entries dated 
in March 1954 indicate that the Veteran was treated for 
hemorrhoids.  At his May 1956 physical examination for 
service separation and an August 1958 physical evaluation 
conducted for "transfer to drill pay" convey that the 
Veteran exhibited a normal anus and rectum.  

Private clinical documentation dated in July 2006 from the 
Virginia Mason Clinic indicates that the Veteran was being 
treated for hemorrhoids.  

In his October 2006 notice of disagreement (NOD), the Veteran 
reported that he had initially manifested hemorrhoids during 
active service.  

A December 2006 VA treatment record states that the Veteran 
was diagnosed with hemorrhoids.  An April 2007 VA treatment 
record notes that the Veteran reported that his hemorrhoids 
"had been a problem over the years."  The Veteran was 
diagnosed with hemorrhoids.  

VA clinical documentation dated in July 2008 reflects that 
the Veteran complained of intermittent hemorrhoidal 
"problems" with some bleeding.  He was diagnosed with 
hemorrhoids.  A March 2009 VA treatment record states that 
the Veteran complained of symptomatic hemorrhoids.  An 
assessment of hemorrhoids was advanced.  

At the April 2009 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that he had 
initially manifested and was treated for hemorrhoids during 
active service; sought private medical treatment for 
hemorrhoids in "the late '50's;" and received ongoing 
treatment for hemorrhoids.  The Veteran clarified that the 
clinical documentation associated with his treatment in the 
late 1950's was unavailable.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  The Veteran was diagnosed with and treated for 
chronic hemorrhoids during and after active service.  He 
testified on appeal that he had suffered from chronic 
hemorrhoids since active service.  The Veteran is competent 
to testify as to having hemorrhoids.  In the absence of any 
competent evidence to the contrary, the Board concludes that 
service connection is now warranted for chronic hemorrhoids.  

B.  Chronic Sinusitis

The Veteran's service treatment records do not refer to 
chronic sinusitis or other chronic sinus disability.  The 
documentation does show that the Veteran was repeatedly 
treated for colds and a sore throat.  A September 1952 
treatment entry notes that he was treated for a sore throat 
and returned to duty.  The Veteran was not reported to have 
either complained of or exhibited any sinus abnormalities.  
Treatment entries dated in May 1953 and June 1953 state that 
the Veteran was treated for colds and a sore throat and 
returned to duty.  He was not reported to have either 
complained of or exhibited any sinus abnormalities.  
Treatment entries dated in October 1953 report that the 
Veteran was treated for colds and returned to duty.  The 
Veteran was not reported to have either complained of or 
exhibited any sinus abnormalities.  Treatment entries dated 
in November 1953 and January 1954 related that he was treated 
for a sore throat and returned to duty.  The Veteran was not 
reported to have either complained of or exhibited any sinus 
abnormalities.  Treatment entries dated in December 1954 note 
that the Veteran was treated for a sore throat and returned 
to duty.  He was not reported to have either complained of or 
exhibited any sinus abnormalities.  A January 1956 treatment 
entry states that the Veteran was again treated for a sore 
throat.  He was not reported to have either complained of or 
exhibited any sinus abnormalities.  

At his May 1956 physical examination for service separation, 
the Veteran was found to exhibit a normal nose, throat, 
sinuses, and ears.  At his August 1958 physical evaluation 
conducted for "transfer to drill pay," the Veteran denied 
having ever had sinusitis or "ear, nose, or throat 
trouble."  No sinus complaints were reported.  On 
contemporary examination, the Veteran exhibited a normal 
nose, throat, sinuses, and ears.  

Clinical documentation from the Virginia Mason Clinic dated 
in March 1985 states that the Veteran complained of nasal 
congestion of six days' duration.  He reported that while he 
usually experienced chronic nasal symptoms each June and 
August, he believed that "this episode was precipitated by 
exposure to some dust from plasterboard reconstruction that 
he was doing in his home last week."  The Veteran made no 
reference to any inservice sinus complaints or symptoms.  On 
an associated March 1985 "Questionnaire for Allergy 
Patients," the Veteran reported that he suffered from 
sinusitis.  The portion of the form requesting "what month & 
year did these symptoms first start" was left blank.  
Contemporaneous X-ray studies of the sinuses revealed 
findings consistent with sinusitis.  An impression of 
sinusitis was advanced.  

A May 1987 treatment record from the Virginia Mason Clinic 
notes that the Veteran complained of persistent nasal 
drainage, headaches, and "other signs of bacterial 
sinusitis" of 10 days' duration.  He reported that: he last 
had a sinus infection in 1985; the symptoms "all resolved 
well;" and he had "no problems" prior to the last 10 days.  
The Veteran made no reference to any inservice sinus 
complaints or symptoms.  An impression of acute sinusitis was 
advanced.  

Clinical documentation dated in January 1988 from the 
Virginia Mason Clinic states that the Veteran complained of 
sinus drainage of 8 to 10 days' duration with headaches 
centered around his eyes.  He reported having been previously 
treated for a sinus infection in approximately 1986.  The 
Veteran made no reference to any inservice sinus complaints 
or symptoms.  Contemporaneous X-ray studies of the sinuses 
revealed findings consistent with acute left maxillary 
sinusitis.  An impression of sinusitis was advanced.  

Clinical documentation from the Virginia Mason Clinic dated 
after 1988 reflects ongoing treatment of the Veteran's 
chronic sinusitis without reference to any inservice sinus 
complaints or symptoms.  An October 1989 treatment record 
notes that the Veteran complained of post-nasal drainage and 
nasal discharge "for the last several days."  The Veteran 
made no reference to any inservice sinus complaints or 
symptoms.  He was noted to have a history of "frequent sinus 
infections" per his clinical chart.  An impression of 
"probable sinusitis" was advanced.  A May 1990 treatment 
entry states that a sinus screen was normal.  No reference to 
any inservice sinus complaints or symptoms was noted.  A 
March 1993 treatment entry reports that the Veteran 
complained of "definite sinusitis symptoms" of one week's 
duration.  He presented a history of "intermittent sinusitis 
problems."  The Veteran made no reference to any inservice 
sinus complaints or symptoms.  An impression of "acute 
sinusitis by clinical description" was advanced.  A November 
1993 treatment record states that the Veteran complained of 
recurrent sinusitis symptoms following an upper respiratory 
infection.  The Veteran made no reference to any inservice 
sinus complaints or symptoms.  A May 1990 sinus X-ray study 
was reported to be within normal limits.  An impression of 
"sinusitis following [upper respiratory infection]" was 
advanced.  Clinical documentation dated in January 1995 
reflects that the Veteran was treated for recurrent sinusitis 
symptoms.  He presented a history of last having an episode 
of sinusitis in November 1993.  The Veteran made no reference 
to any inservice sinus complaints or symptoms.  The Veteran 
was diagnosed with "clinical sinusitis."  
 
At a February 1997 VA examination for compensation purposes, 
the Veteran presented a history of inservice asbestos 
exposure while working as a machinist's mate for three years 
aboard the U.S.S. Yorktown; "some problems with recurrent 
sinus congestion over the years" and sinus infections "over 
the past five years" for which he took antibiotics.  He 
reported that he had no pulmonary disease that he was aware 
of.  The Veteran made no reference to any inservice sinus 
complaints or symptoms.  Assessments of a history of asbestos 
exposure in the service; "no known pulmonary disease to 
date;" "some chronic sinus congestion;" and "recurrent 
sinusitis requiring antibiotics every six months over the 
past five years" were advanced.  The Board observes that 
neither the Veteran nor the VA physician attributed the onset 
of the Veteran's recurrent sinusitis to active service and/or 
his episodic inservice colds and sore throat.  

A January 2004 private treatment record states that the 
Veteran complained of "recurrent problem with sinusitis."  
The Veteran made no reference to any inservice sinus 
complaints or symptoms.  An impression of "bronchitis, viral 
vs. bacterial" was advanced.  

A February 2004 private treatment record states that the 
Veteran had a history of "sinusitis/rhinitis/allergies in 
the past."  The Veteran made no reference to any inservice 
sinus complaints or symptoms.  He was diagnosed with 
not otherwise specified chronic sinusitis.  

An October 2005 private treatment record conveys that the 
Veteran complained of "sinus problems" of six weeks' 
duration.  The Veteran made no reference to any inservice 
sinus complaints or symptoms.  The Veteran was diagnosed with 
"allergic rhinitis, cause unspecified" and sinusitis.  

In his March 2006 claim for service connection for chronic 
sinusitis, the Veteran initially sought service connection 
for chronic sinusitis.  He advanced that he was seeking 
service connection for "my sinus problems-that I have had 
since 1952 in the Navy and secondary eyes, ears-throat."  

VA clinical documentation dated September 25, 2006, conveys 
that the Veteran complained of left ear pain, sinus drainage, 
a "three week history of 'plugged up ears and draining 
yellow mucus," burning eyes, increased lacrimal drainage, 
and no sinus pain.  He reported "a long history of sinus 
infections."  He made no reference to any inservice sinus 
complaints or symptoms.  An impression of an "[upper 
respiratory infection] with [questionable] bacterial 
sinusitis" was advanced.  

An October 2006 VA mental health emergency department note 
states that the Veteran believed that his "on-going" sinus 
symptoms were "military service related."  The examining VA 
clinical social worker made no findings as to the initial 
onset of the Veteran's chronic sinusitis.  

In his October 2006 NOD, the Veteran reiterated that he had 
initially experienced chronic sinusitis with sore throat, 
burning eyes, and ear problems since active service.  He 
clarified that:

These conditions started during the time 
I served in the Navy.  I was exposed to 
asbestos on my work station aboard ship.  
I believe that the asbestos is related to 
my sinus condition.  

A December 2006 VA evaluation indicates that the Veteran 
complained of sinus congestion, a dry cough, and wheezing.  
He presented a history of chronic rhinitis.  The Veteran made 
no reference to any inservice sinus complaints or symptoms.  
An assessment of "a viral [upper respiratory infection] and 
a component of reactive airway disease as a result" was 
advanced.  

A January 2007 VA treatment record states that the Veteran 
complained of sinus congestion with yellow drainage, ear 
pain, plugged ears, and a dry cough.  He made no reference to 
any inservice sinus complaints or symptoms.  An April 2007 VA 
treatment record notes that the Veteran has a "[history] of 
recurrent sinusitis."  The Veteran made no reference to any 
inservice sinus complaints or symptoms.  An assessment of 
allergic rhinitis was advanced.  A July 2008 VA treatment 
record states that the Veteran received ongoing treatment for 
"allergic rhinitis/sinus prob[lems]."  No inservice sinus 
complaints or symptoms were noted.  An assessment of allergic 
rhinitis was advanced.  

At the April 2009 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that he had 
experienced chronic sinus problems since approximately 1955 
or 1956.  He stated that he was initially treated for 
sinusitis and sinus infections in approximately the early 
1960's.  The Veteran acknowledged that all relevant evidence 
to support his claim for service connection had been 
obtained.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  The Veteran's service treatment records make no 
reference to a chronic sinus disorder.  Although he was 
repeatedly treated for colds and a sore throat during active 
service, he was not reported to have advanced any sinus 
complaints when seen by military medical personnel.  The care 
providers neither diagnosed sinusitis nor reported any other 
sinus abnormalities.  At both his May 1956 physical 
examination for service separation and an August 1958 
physical evaluation for transfer to drill pay, the Veteran 
denied having ever experienced sinusitis and was found to 
exhibit a normal nose, throat, sinuses, and ears.  The first 
objective evidence of a chronic sinus disorder is dated in 
March 1985, some 28 years after service separation.  At that 
time, the Veteran did not identify any inservice sinusitis 
episodes or other sinus complaints, symptoms, or 
abnormalities.  After March 1985, he was seen frequently for 
recurrent sinusitis.  The record does not convey that the 
Veteran informed his treating physicians on any treatment 
visit that he had suffered from sinusitis either during or 
proximate to active service.  Indeed, he attributed his 
initial 1985 episode of sinusitis to his recent exposure to 
plasterboard dust associated with renovation of his home.  

The lapse in time between active service and the first 
diagnosis of chronic sinusitis weighs against the Veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection claim the passage of a lengthy period 
of time wherein the Veteran has not complained of the 
disability at issue.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Despite multiple opportunities to do 
so, the Veteran did not inform his treating physicians of any 
inservice sinusitis episodes or other sinus abnormalities.  
Further, he did not refer to any inservice nasal, throat, or 
ear abnormalities.  No competent medical professional has 
advanced that the Veteran's chronic sinusitis was either 
initially manifested in or otherwise originated during active 
service.  While the Veteran was not afforded a VA examination 
for compensation purposes as to his sinus disability, the 
Board finds that such an evaluation is not necessary for the 
adequate resolution of the Veteran's appeal given that the 
Veteran's sinuses were examined and found to be normal at his 
physical examination for service separation; the passage of 
decades between active service and first objective clinical 
documentation of the claimed disorder; and the absence of any 
reference to an inservice history of chronic sinusitis prior 
to the instant appeal or other persuasive evidence 
establishing the continuity of the claimed disorder since 
active service.  

The Veteran asserts that service connection for chronic 
sinusitis is warranted as the claimed disability was 
initially manifested during active service and/or was 
etiologically related to his inservice exposure to asbestos 
and other materials while performing his duties as a 
machinist's mate aboard the U.S.S. Yorktown.  The Veteran's 
claim is supported solely by his own testimony and written 
statements on appeal.  The Court has held that a lay witness 
is generally not capable of offering evidence involving 
medical knowledge such as the causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board recognizes that the Veteran is competent to 
describe his symptoms both during and after service.  His lay 
statements are of probative value.  The Board acknowledges 
that the Veteran may have been exposed to different materials 
in the course of his assigned duties as a machinist's mate 
aboard a naval vessel.  However, he is not competent to state 
that his inservice respiratory symptoms and sore throat 
constitute initial manifestations of his chronic sinus 
disability diagnosed decades later.  The Board finds that the 
probative value of such lay statements is lessened by both 
the absence of any findings of sinusitis during the Veteran's 
frequent inservice treatment for colds and a sore throat; the 
normal findings as to his sinuses at service separation; and 
his consistent omission of any reference to inservice sinus 
complaints when providing medical histories to his private 
and VA physicians on numerous post-service treatment visits.  

Given the absence of objective and competent evidence of 
either inservice sinus complaints or sinus abnormalities; the 
onset of a chronic sinus disorder prior to 1985; or an 
etiological relationship between the Veteran's post-service 
chronic sinus disorder and active service, the Board 
concludes that service connection for chronic sinusitis with 
sore throat, burning eyes, and ear problems is not warranted.  
As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  
C.  Chronic Tinnitus 

The Veteran's service treatment records do not refer to 
chronic tinnitus.  On repeated inservice treatment visits, 
the Veteran was not reported to complain of either tinnitus 
or ringing of the ears.  At his May 1956 physical examination 
for service separation, the Veteran was found to have normal 
ears.  At his August 1958 physical evaluation conducted for 
"transfer to drill pay," the Veteran denied having ever had 
"ear, nose, or throat trouble."  On examination, the 
Veteran exhibited normal ears.  

Clinical documentation from the Virginia Mason Clinic notes 
that the Veteran exhibited no ear abnormalities on repeated 
examination.  An October 1977 physical evaluation notes that 
the Veteran exhibited no abnormalities on examination of the 
ears.  No complaints of tinnitus or ringing of the ears were 
noted.  Treatment entries dated in March 1985 and May 1987 
report that the Veteran exhibited normal ears.  No complaints 
of tinnitus or ringing of the ears were noted.  A January 
1988 treatment entry states that the Veteran exhibited intact 
tympanic membranes.  No complaints of tinnitus or ringing of 
the ears were noted.  Treatment entries dated in March 1993 
relate that the Veteran exhibited normal tympanic membranes.  
No complaints of tinnitus or ringing of the ears were noted.  
An October 1993 treatment record conveys that the Veteran 
exhibited normal tympanic membranes.  No complaints of 
tinnitus or ringing of the ears were noted.  A November 1993 
treatment record states that the Veteran complained of upper 
respiratory infection symptoms including eustachian tube 
dysfunction.  On examination, the Veteran exhibited normal 
tympanic membranes.  No complaints of tinnitus or ringing of 
the ears were noted.  A January 1995 treatment record conveys 
that the Veteran exhibited normal tympanic membranes.  No 
complaints of tinnitus or ringing of the ears were noted.  

At the February 1997 VA examination for compensation 
purposes, the Veteran neither complained of nor was diagnosed 
with tinnitus.  On examination, the Veteran's ears were found 
to be unremarkable.  

An April 1998 VA treatment record states that the Veteran 
complained of popping of his ears.  He did not report 
experiencing tinnitus or ringing of the ears.  On 
examination, the Veteran exhibited normal tympanic membranes.  
The Veteran was diagnosed with a viral upper respiratory 
infection.  Tinnitus was not diagnosed.  

A private August 2004 well adult physical evaluation notes 
that the Veteran's ears were found to normal.  No complaints 
of tinnitus or ringing of the ears were noted.  

An October 2005 private treatment record notes that the 
Veteran complained of bilateral ear pain.  No complaints of 
tinnitus or ringing of the ears were noted.  The Veteran was 
diagnosed with sinusitis and allergic rhinitis.  

In his March 2006 claim for service connection, the Veteran 
initially advanced that service connection was warranted for 
chronic tinnitus.  In his October 2006 NOD, the Veteran 
reiterated that he had initially experienced chronic tinnitus 
since active service.  

A September 2006 VA treatment record notes that the Veteran 
complained of plugged ears.  No complaints of tinnitus or 
ringing of the ears were noted.  A January 2007 VA treatment 
record states that the Veteran complained of painful and 
plugged ears.  No complaints of tinnitus or ringing of the 
ears were noted.  

A July 2008 VA treatment record states that the Veteran 
complained of occasional ringing in his ears.  He did not 
report having experienced ringing of the ears during active 
service.  A July 2008 VA audiological evaluation indicates 
that the Veteran complained of mild periodic bilateral 
tinnitus.  He reported inservice noise exposure while working 
as a machinist's mate for three years and denied any 
significant post-service noise exposure.  The Veteran did not 
report experiencing ringing of the ears during active 
service.  Assessments of "[bilateral sensorineural hearing 
loss disability], cochlear pathology" and bilateral tinnitus 
were advanced.  

At the April 2009 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that he had 
been exposed to loud machinery, generators, and engines while 
aboard naval vessels during active service without being 
provided with ear plugs or other hearing protection.  He 
stated that he had initially experienced chronic tinnitus 
during active service.  The Veteran acknowledged that no 
doctor had attributed his tinnitus to active service.  

The Veteran asserts that service connection is warranted for 
chronic tinnitus secondary to his inservice noise exposure.  
While he was diagnosed with tinnitus by treating VA 
personnel, the Veteran did not provide history of ringing of 
the ears during active service.  The Veteran has testified on 
appeal that he initially manifested chronic bilateral ringing 
in the ears during active service.  

The Veteran is competent to describe his experience of 
ringing in the ears in service and after service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (providing that 
ringing in the ears is capable of lay observation).  However, 
the Veteran's contentions remain subject to analysis of their 
credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  

The Veteran's lay assertions of the continuity of his 
tinnitus since active service are not corroborated by either 
clinical documentation or other objective evidence of 
complaints of tinnitus.  The Veteran's service treatment 
records do not reflect that he complained of tinnitus or 
ringing of the ears to treating military medical personnel 
any point.  He was found to exhibit normal ears at both his 
physical examination for service separation and the August 
1958 naval physical evaluation conducted for "transfer to 
drill pay."  On the multiple private and VA examinations of 
the head and the ears performed in treatment of his 
sinusitis, the Veteran's ears and tympanic membranes were 
consistently reported to be within normal limits.  The 
post-service clinical documentation of record makes no 
reference to tinnitus or ringing of the ears prior to July 
2008, some 50 years after service separation.  At that time, 
the Veteran noted his inservice noise exposure without 
mention of any inservice ringing of the ears.  In light of 
such facts, the Board finds that there is no independent or 
contemporaneous record of tinnitus having been manifested 
during or proximate to active service.  In the absence of any 
objective documentation of tinnitus for decades following 
active service, the Board concludes that the Veteran's 
testimony and statements as to the continuity of his tinnitus 
since active service are not credible.  

The lapse in time between active service and the first 
diagnosis of tinnitus weighs against the Veteran's claim for 
service connection.  Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Prior to the instant appeal, the Veteran 
did not report to treating medical personnel that he had 
experienced chronic tinnitus during or as a result of active 
service despite numerous appropriate opportunities to do so.  
No competent medical professional has advanced that the 
Veteran's chronic tinnitus was either initially manifested in 
or otherwise originated during active service.  Such facts 
reduce the probative value of the Veteran's testimony and 
statements as to the inservice onset and continuity of his 
tinnitus.  Indeed, the Board finds the Veteran's testimony to 
be inconsistent with the record and not persuasive.  
Therefore, the Board concludes that of service connection for 
chronic tinnitus is not warranted.  As the preponderance of 
the evidence is against the Veteran's claim, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  


ORDER

Service connection for chronic hemorrhoids is granted.  

Service connection for chronic sinusitis with sore throat, 
burning eyes, and ear problems is denied.  

Service connection for chronic tinnitus is denied. 


REMAND

The Veteran's service treatment records relate that he was 
treated for "fungus on feet" and athlete's foot in November 
1953; athlete's foot in February 1954; and "fungus on l[ef]t 
foot" in September 1954 and November 1954.  An April 2007 VA 
treatment record states that the Veteran was diagnosed with 
"tinea affecting bilateral feet."  At the April 2009 
hearing before the undersigned Veterans Law Judge sitting at 
the RO, the Veteran testified that he had been treated for a 
chronic skin disorder of the feet during active service and 
"for the last 20 years or so" at the VA.  The Veteran has 
not been afforded a VA examination for compensation purposes 
which addresses the nature and etiology of the Veteran's 
chronic skin disorder of the feet, if any, and whether such 
disability is related to his inservice athlete's foot/fungal 
infections of the feet.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The Board finds that a VA evaluation would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is again REMANDED for the following 
action:

1.  The Veteran should be provided with 
the opportunity to submit additional 
evidence in support of his claim of 
service connection for a chronic skin 
disorder of the feet.   

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of any current chronic skin 
disorder of the feet and provide an 
opinion as to whether that disorder is at 
least as likely as not related to the 
veteran's period of active service.  The 
examiner should provide the complete 
rationale on which the opinion is based.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted and provide a basis for any 
opinion presented.  

3.  Then readjudicate the issue of the 
Veteran's entitlement to service 
connection for a chronic skin disorder of 
the feet to include foot fungus.  If the 
benefit sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the statement of the case.  The 
Veteran should be given the opportunity 
to respond to the SSOC.  

4.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  Expedited handling 
is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


